Citation Nr: 1626850	
Decision Date: 07/06/16    Archive Date: 07/14/16

DOCKET NO.  14-27 458	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to an initial evaluation in excess of 10 percent for degenerative arthritis of the lumbar spine.

2. Entitlement to an initial evaluation in excess of 10 percent for gastroesophageal reflux disease (GERD) with hiatal hernia.

3. Entitlement to an initial compensable evaluation for psoriasis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

H. Yoo, Counsel


INTRODUCTION

The Veteran served on active duty from September 1977 to September 1980, December 1990 to May 1991, July 1996 to March 1997, and from January 2003 to April 2005.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a January 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem,. North Carolina.

This appeal was processed using the Virtual VA and Veterans Benefits Management System paperless claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.


FINDINGS OF FACT

1. The Veteran's service-connected degenerative arthritis of the lumbar spine has not shown to have been manifested by forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

2. The Veteran's GERD with hiatal hernia has been manifested by persistently recurring epigastric distress, pyrosis (heartburn), reflux, regurgitation, and nausea; however, it has not been manifested by dysphagia, substernal pain or pain in the arm or shoulder, weight loss, hematesis, melena, or anemia.

3. The Veteran's psoriasis has not been treated with intermittent systemic therapy or immunosuppressive drugs, and has covered less than five percent of his entire body and less than five percent of the exposed areas affected.


CONCLUSIONS OF LAW

1. The criteria for an initial rating in excess of 10 percent for lumbar spine arthritis have not been met or approximated at any time during the appeal.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321(b), 4.1-4.14, 4.40, 4.45, 4.49, 4.71a, Diagnostic Code 5243 (2015).

2. The criteria for an initial disability rating in excess of 10 percent for GERD with hiatal hernia have not been met or approximated at any time during the appeal.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.114, Diagnostic Code 7399-7346 (2015).

3. The criteria for an initial compensable disability rating for psoriasis have not been met or approximated at any time during the appeal.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.118, Diagnostic Code 7816 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. The Veterans Claims Assistance Act of 2000

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with           38 C.F.R. § 3.159(b)(1). 

The Veteran's claims arise from his disagreement with the initial evaluations assigned following the grants of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson,    483 F.3d 1311 (Fed. Cir. 2007), Goodwin v. Peake, 22 Vet. App. 128, 134 (2008), Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is required for these claims. 

VA must also make reasonable efforts to assist the veteran in obtaining evidence necessary to substantiate the claim for the benefit sought unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  This duty includes assisting with the procurement of relevant records, including pertinent treatment records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

VA has also done everything reasonably possible to assist the Veteran with respect to his claims for benefits, such as obtaining VA and private medical records and providing the Veteran with a VA examination in October 2011.  

The Board also finds that a new VA examination for his disabilities is not warranted.  Through several statements the Veteran and his representative expressed disagreement to the assigned disability ratings.  However, neither the Veteran nor his representative has alleged worsening since the last VA examination.  Moreover, the evidence of record does not suggest worsening since the last VA examination.  See Palczewski v. Nicholson, 21 Vet. App. 174, 182   (2007) (mere passage of time does not require VA to provide a new medical examination); VAOPGCPREC 11-95 (interpreting that a new examination is appropriate when there is an assertion of an increase in severity since the last examination).

Finally, the Board notes that neither the Veteran nor his representative has identified any additional existing evidence that is necessary for a fair adjudication of the claims that has not yet been obtained.  The Board thus concludes that there are no additional records outstanding with respect to the claims.  Consequently, the duty to notify and assist has been satisfied as to the claims now being finally decided on appeal.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).  Importantly, the Board notes that the Veteran is represented in this appeal.  See Overton v. Nicholson, 20 Vet. App. 427, 438 (2006).  The Veteran has submitted argument and evidence in support of the appeal.  Based on the foregoing, the Board finds that the Veteran has had a meaningful opportunity to participate in the adjudication of his claims decided herein such that the essential fairness of the adjudication is not affected.

II. The Merits of the Claims

Disability evaluations are based upon VA's Schedule for Rating Disabilities as set forth in 38 C.F.R. Part 4.  Separate Diagnostic Codes identify various disabilities and the criteria for specific ratings for the disabilities.  The percentage ratings represent as far as practicably can be determined the average impairment in earning capacity due to a service-connected disability.  38 U.S.C.A. § 1155.  The evaluation assigned is determined by comparing the extent to which a veteran's service-connected disability impairs his ability to function under the ordinary conditions of daily life, as demonstrated by the veteran's symptomatology, with the schedule of ratings.  Id.; 38 C.F.R. § 4.10; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

If two evaluations are potentially applicable, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.

At the outset, the Board notes that the Veteran is appealing the initial disability ratings assigned for his service-connected disabilities.  As such, the claims require consideration of the entire time period involved and staged ratings where warranted.  See Fenderson v. West, 12 Vet. App. 119 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007) ( "[Staged]" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  38 C.F.R. § 4.40.  Diagnostic Codes predicated on limitation of motion do not prohibit consideration of a higher rating for flare ups or for functional loss due to weakness, excess fatigability, incoordination, or pain on use.  38 C.F.R. § 4.45; see also DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including during flare-ups.  The guidance provided under DeLuca must be followed in adjudicating claims where a rating under the diagnostic code provisions governing limitation of motion should be considered.  However, the provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, should only be considered in conjunction with the diagnostic code provisions predicated on limitation of motion.  Johnson  v. Brown, 9 Vet. App. 7 (1996).

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis, and the demonstrated symptomatology.  Any change in a diagnostic code by VA must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625 (1992).

The words "slight," "moderate," and "severe" are not defined in the rating schedule.  Use of terminology by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.

The Secretary shall give the benefit of the doubt to the veteran when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Although all the evidence has been reviewed, only the most salient and relevant evidence is set forth below.  See Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000) (holding that the Board must review the entire record, but does not have to discuss each piece of evidence).

Degenerative arthritis of the lumbar spine

The Veteran's service-connected spine disability has been evaluated as 10 percent disabling for the entire rating period on appeal under Diagnostic Code 5242 for degenerative arthritis of the lumbar spine.  38 C.F.R. § 4.71a, Diagnostic Code 5242 (2015).  He was granted service connection in a January 2012 rating decision and a 10 percent rating was assigned, effective February 11, 2011.

Disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine (for Diagnostic Codes 5235 to 5243, unless 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes). Ratings under the General Rating Formula for Diseases and Injuries of the Spine are made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease. 

The General Rating Formula for Diseases and Injuries of the Spine provides a 10 percent disability rating for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent disability rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent disability rating is assigned for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent disability rating is assigned for unfavorable ankylosis of entire spine.  38 C.F.R. § 4.71a (2015). 

The criteria also include the following provisions: 

Note (1): Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code. 

Note (2): For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees. The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation. The normal combined range of motion of the thoracolumbar spine is 240 degrees. The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion. 

Note (3): In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted. 

Note (4): Round each range of motion measurement to the nearest five degrees. 

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis. 

Note (6): Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.

Diagnostic Code 5243 provides that intervertebral disc syndrome (IVDS) is to be rated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher rating when all disabilities are combined under 38 C.F.R. § 4.25.

The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes provides a 10 percent disability rating for IVDS with incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months; a 20 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months; a 40 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months; and a 60 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  38 C.F.R.      § 4.71a.

Note (1) to Diagnostic Code 5243 provides that, for purposes of ratings under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  

Note (2) provides that, if intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, each segment is to be rated on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment.  38 C.F.R. § 4.71a.

The United States Court of Appeals for Veterans Claims has held that the Board must determine whether there is evidence of weakened movement, excess fatigability, incoordination, or functional loss due to pain on use or flare-ups when the joint in question is used repeatedly over a period of time.  See DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).

Turning to the evidence of record, private treatment records indicated chronic back pain.  Measurements of flexion and extension are not recorded within the record as it does not appear range of motion testing was conducted.

The Veteran was afforded an examination for VA in October 2011 where he stated the condition existed for seven years.  He reported he had limitation in walking due to his low back condition and stated he can walk for two miles on average.  He stated he did not experience falls due to his low back but experienced fatigue, decreased motion, paresthesia, numbness, and weakness.  The Veteran stated he had no bowel problems, erectile dysfunction, or bladder problems related to the low back condition.  

The Veteran reported his pain started in 2003 and it occurred three times a week, each lasting three hours.  The pain was localized.  The Veteran stated his pain level was moderate and was exacerbated by physical activity.  The pain was relieved by rest and ibuprofen.  The Veteran stated that at the time of pain he can function with medication.  During the flare-ups, the Veteran reported experiencing functional impairment which was described by pain.  The Veteran was not receiving any treatment for his condition and stated he was never hospitalized or had any surgery for the low back.  The Veteran stated the disability has not resulted in any incapacitation in the past twelve months and the bone condition has never been infected.  He stated he did not experience any overall functional impairment from his condition. 

A physical examination revealed the Veteran's range of motion was within normal limits with pain at 45 degrees flexion and at 15 degrees of left lateral flexion and left rotation.  In addition, the range of motion upon repetitive testing was within normal limits.  The Veteran did not have radiating pain on movement, muscle spasm was present and described in the right lumbar.  The muscle spasms did not produce an abnormal gait.  There was no evidence of tenderness, guarding of movement, or weakness.  The Veteran's muscle tone and musculature were normal and there was negative straight leg raising bilaterally.  The Veteran had no atrophy present in the limbs and no ankylosis of the thoracolumbar spine.  The joint function of the spine was not additionally limited by pain, fatigue, weakness, lack of endurance or incoordination after repetitive use.  An inspection of the spine revealed normal head position with symmetry in appearance and symmetry of spinal motion with normal curves of the spine.  

X-ray reports of the lumbar spine indicated degenerative arthritis and surgical changes were noted.  The degenerative changes were noted as mild. 

A neurological examination revealed no sensory deficits from L1-L5 and an examination of the sacral spine revealed no sensory deficits of the S1.  There was no lumbosacral motor weakness.  The right and left lower extremity reflexes revealed knee jerk 2+ and ankle jerk 2+.  The lower extremities showed no signs of pathologic reflexes.  The examination revealed normal cutaneous reflexes and there were no signs of lumbar intervertebral disc syndrome with chronic and permanent nerve root involvement.  There were no non-organic physical signs.  

Following a review of the evidence, the Board finds that the record does not reflect that forward flexion of the thoracolumbar spine was less than 60 degrees; or that the combined range of motion of the thoracolumbar spine was not greater than 120 degrees; or that there was muscle spasm or guarding severe enough to result in abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  As noted above, the Veteran's range of motion was within normal limits.  There were also no muscle spasms on examination.  As such, an initial evaluation in excess of 10 percent under Diagnostic Code 5242 is not warranted for the entire rating period.  The Veteran's symptoms included pain and stiffness, which are considered under Diagnostic Code 5242, as noted in further detail, below.  Thus, an additional evaluation under a separate diagnostic code or a higher evaluation based on limitation is not warranted. 

Also pertinent in this case is whether an increased disability rating is warranted under the criteria for intervertebral disc syndrome used for evaluating incapacitating episodes.  However, the Veteran's lumbar spine disability has not been shown to have resulted in incapacitating episodes (requiring bed rest/treatment prescribed by a physician) having a total duration of at least 2 weeks but less than 4 weeks during the past twelve months.  In this regard, the Veteran denied having any incapacitating episodes.  As such, a disability rating in excess of 10 percent for incapacitating episodes under Diagnostic Code 5243 is not warranted under the IVDS criteria.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243.

The Board has also considered whether an increased disability rating is warranted based upon the granting of a separate neurologic disability rating related to the lumbar spine.  However, the evidence of record does not show the existence of any associated neurologic abnormalities, such as bladder or bowel complaints, that are related to the service-connected low back disability.  Moreover, the objective evidence does not show, nor does the Veteran allege, that he experiences any neurological symptomatology in his bilateral lower extremities due to his service-connected low back disability.  While reflexes were hypoactive in the ankles and sensation decreased in the heels, the VA examiner did not ultimately diagnose a chronic neurological impairment.  Therefore, a separate rating is not warranted for neurological impairment as no such impairment is shown.

Furthermore, the Board has considered the DeLuca factors described in detail above.  The examiner noted that there was additional limitation due to pain, but no additional limitation due to fatigue, weakness, lack of endurance or incoordination.  A higher rating may only be granted based on a greater limitation of motion due to pain on use.  DeLuca, 8 Vet. App. 202.  There is no indication that the Veteran's pain on use caused greater limitation of motion.  38 C.F.R. § 4.40.  The effect of the pain in his lumbar spine is contemplated in the currently assigned 10 percent disability evaluation assigned under Diagnostic Code 5237.  The Veteran's complaints do not, when viewed in conjunction with the medical evidence, tend to establish weakened movement, excess fatigability, or incoordination to the degree that would warrant an increased evaluation.  Accordingly, the Board finds that an initial evaluation in excess of 10 percent is not warranted for the entire rating period.

In making its determinations in this case, the Board has carefully considered the Veteran's contentions with respect to the nature of his low back disability and notes that his lay statements are competent to describe certain symptoms associated with this disability.  The Veteran's history and symptoms reported have been considered; including as presented in the medical evidence discussed above, and are contemplated by the disability rating that has been assigned.  Moreover, the competent medical evidence offering detailed specific findings pertinent to the rating criteria is the most probative evidence with regard to evaluating the pertinent symptoms of the Veteran's lumbar spine disability.  As such, while the Board accepts the Veteran's statements with regard to the matters he is competent to address, the Board relies upon the competent medical evidence with regard to the specialized evaluation of functional impairment, symptom severity, and details of clinical features of his lumbar spine disability. 

In summary, the Board concludes that a rating higher than 10 percent is not warranted for the Veteran's service-connected degenerative arthritis of the lumbar spine for the entire period on appeal.  Gilbert, 1 Vet. App. 49 (1990).

GERD with Hiatal Hernia

The Veteran seeks an initial rating in excess of 10 percent for GERD with hiatal hernia, which has been rated under 38 C.F.R. § 4.114, Diagnostic Code 7399-7346.  GERD is not listed specifically in the Rating Schedule, and the most analogous diagnostic code for the Veteran's GERD is Diagnostic Code 7346 (hiatal hernia).  38 C.F.R. § 4.20  (providing for rating by analogy).  The 10 percent rating has been in effect since February 2011.

38 C.F.R. § 4.114  provides that ratings under Diagnostic Codes 7301 through 7329, 7331, 7342, and 7345 to 7348, inclusive, will not be combined with each other.  Rather, a single rating will be assigned under the diagnostic code that reflects the predominant disability picture, with elevation to the next higher rating where the severity of the overall disability warrants such elevation.  The evidence discussed below establishes that Diagnostic Code 7346 reflects the dominant disability picture.

Under DC 7346, a 10 percent rating is warranted when there are two or more of the symptoms for the 30 percent evaluation of less severity.  A 30 percent rating requires persistently recurrent epigastric distress with dysphagia (difficulty swallowing), pyrosis (heartburn), and regurgitation, accompanied by substernal or arm or shoulder pain, causing considerable impairment of health.  A 60 percent rating requires symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or, other symptom combinations productive of severe impairment of health.  38 C.F.R. § 4.114, Diagnostic Code 7346 (2015).

According to a February 2001 private treatment record, the Veteran was taking
Protonix for his GERD.  He claimed to have improvement but a few weeks prior had recurrence of symptoms of epigastric burning radiating to the chest.  He claimed burping relieved it and denied hematemesis or melena. 

The Veteran was afforded an examination for VA in October 2011 where he reported that the condition has existed for nine years.  He stated that his GERD affects his general body health by interfering with sleep and digesting food.  Over the past seven years he gained 25 pounds.  He reported heartburn, epigastric pain, scapular pain and reflux and regurgitation of stomach contents.  He has no dysphagia, arm pain, haematemesis, passing of black-tarry stools, and vomiting.  The Veteran stated the symptoms occur constantly which he treats with Nexium and Prilosec.  He stated he has not been hospitalized nor had any surgery for his GERD.  He stated he did not experience any overall functional impairment from this condition. The effect on the Veteran's usual occupation was that he had significant reflux which affected his ability to sleep and required daily medication.  

Upon review of the medical evidence of record, the Veteran's lay statements, and the physical examination the VA examiner confirmed the diagnosis of GERD with hiatal hernia.  The hiatal hernia/GERD condition did not cause anemia and there were no findings of malnutrition.  Upper GI series was abnormal and findings showed substantial reflux and hiatal hernia. 

The Board has reviewed all of the evidence but finds that the evidence does not indicate that the Veteran's GERD has been of the severity to warrant the assignment of the next higher rating of 30 percent or a rating of 60 percent during the pendency of the claim.  See Fenderson, 12 Vet. App. 119; Hart, 21 Vet. App. 505.  Here, the VA examiner did not find that the Veteran's GERD resulted in substernal arm or shoulder pain or symptoms productive of considerable impairment of health.  Overall, during the course of the appeal, the Veteran has not described any other symptoms he believes to warrant the assignment of a higher rating.

In that regard, there is no evidence that the Veteran experienced dysphagia, vomiting, material weight loss, hematemesis, or melena with moderate anemia; nor does the evidence support a finding that the Veteran has experienced severe, or even considerable, impairment of health.  The October 2011 examination report reflects the Veteran reported no overall functional impairment due to GERD and that his constantly symptomatic GERD most affected his daily activity.  He noted his significant reflux affected his ability to sleep and required daily medication.  This affected his usual occupation.

Therefore, the symptomatology associated with the Veteran's GERD is not consistent with the assignment of a disability rating higher than 10 percent under Diagnostic Code 7346.  Accordingly, the Veteran's claim for an initial disability rating in excess of 10 percent for GERD must be denied.  38 C.F.R. §§ 4.3, 4.7.  As such, the Board concludes that a rating higher than 10 percent is not warranted for the Veteran's service-connected GERD for the entire period on appeal.  Gilbert, 1 Vet. App. 49 (1990).

Psoriasis

The Veteran contends he is entitled to an initial compensable rating for his service-connected psoriasis.  His rating was established pursuant to 38 C.F.R. § 4.118, Diagnostic Code 7816.  The noncompensable rating has been in effect since February 2011.

Under Diagnostic Code 7816, a noncompensable rating is warranted if less than 5 percent of the entire body or less than 5 percent of the exposed areas are affected and no more than topical therapy was required during the past 12-month period.  A 10 percent rating is warranted if at least 5 percent, but less than 20 percent, of the entire body is affected; at least 5 percent, but less than 20 percent, of the exposed areas are affected; or intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs were required for a total duration of less than six weeks during the past 12-month period.  A 30 percent rating is warranted if 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas are affected; or, systemic therapy such as corticosteroids or other immunosuppressive drugs were required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  If more than 40 percent of the entire body or more than 40 percent of exposed areas are affected; or, constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs were required during the past 12-month period, a 60 percent rating is warranted.  See 38 C.F.R. § 4.118, Diagnostic Code 7816.

Additionally, under Diagnostic Code 7816, psoriasis can also be rated as disfigurement of the head, face, or neck under Diagnostic Code 7800 or for scars under Diagnostic Codes 7801, 7802, 7803, 7804, or 7805, depending on the predominant disability.  Id.

Private treatment records indicate the Veteran has been treated for psoriasis.  

A December 2005 private treatment record indicates a history of a rash on his upper body for approximately two weeks.  He had not had any significant exposure.  The rash was not pruritic.  The Veteran did have psoriasis for which he used medicine on his scalp.  The  Veteran also noted a nodule in a scar in his right lower leg which was the site of a prior fasciotomy.  A physical examination showed several oval lesions with a minimal scale attached peripherally and were approximately 1/2 to 1
centimeter in diameter.  They were primarily located on the trunk, but there was no large lesion.  The impression was pityriasis rosea.

A private treatment record dated January 2006 reveals the Veteran was seen approximately a month prior.  At that time, the Veteran had a rash which was felt to be pityriasis rosea.  The Veteran has had an ongoing silverfish plaque like rash diffusely on the majority of his scalp which has been felt to be psoriasis in the past.  He was treated by a dermatologist in the past but not for a long period of time.  He was treated with Dermasmooth FS in the past and Selsun.  At the time of the treatment, the Veteran was using a medicine called Sulfa 8 which is over-the counter.  He had not found complete relief with any of these and he had not seen a dermatologist in some period of time.  The Veteran also recently had a rash in his inguinal area, perineal area and intergluteal area.  He had been using Neosporin.

According to the October 2011 VA examination, the Veteran reported having psoriasis for seven years.  The skin disease involved areas that were exposed to the sun, including the head and legs.  It, however, did not include the face, hands, and the neck.  The Veteran reported the location was on the scalp, legs, and buttocks.  He has itching and crusting.  There was no exudation, ulcer formation, and shedding.  The symptoms occurred constantly but had not undergone treatment over the past twelve months.  He stated he has not used UVB, intensive light therapy, PUVA, or electron beam therapy for his condition.  He stated he does not experience any overall functional impairment from his psoriasis. 

A physical examination did not reveal acne, chloracne, scarring alopecia, alopecia areata, and hyperhidrosis.  The examination did, however, reveal psoriasis.  It was located on the scalp, cleft of buttocks, and has the characteristic of exfoliation, abnormal texture of less than six square inches.  There was no ulceration, crusting, disfigurement, tissue loss, induration, inflexibility, hypopigmentation, hyperpigmentation, and limitation of motion.  The skin lesions were not associated with systemic disease and the skin lesion did not manifest in connection with a nervous condition.  

Based on the evidence of record, the Board finds that the preponderance of the evidence is against finding that the Veteran's psoriasis more nearly approximates the level of severity contemplated by a 10 percent rating at any point during the appeal.  A 10 percent rating is warranted if at least 5 percent, but less than 20 percent, of the entire body is affected; at least 5 percent, but less than 20 percent, of the exposed areas are affected; or intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs were required for a total duration of less than six weeks during the past 12-month period.  The VA examiner noted the Veteran's psoriasis affected less than 5 percent of his entire body and that less than 5 percent of the exposed areas are affected, and thus the criteria for a 10 percent rating based on affected areas have not been met.  A 30 percent rating or a 60 percent rating is likewise not warranted based on affected areas.

Further, the evidence of record does not indicate the Veteran's medications and treatments for psoriasis have been intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs which were required for a total duration of less than six weeks during the past 12-month period, which do not warrant a 10 percent rating.  Similarly, the criteria for a 30 percent or 60 percent rating are not met.

While the Veteran's disability is also ratable based on disfigurement or scarring, as noted in the evidence described above, no disfigurement of the head, face or neck has been shown, and there has been no indication that the Veteran experiences any scarring.  In addition, there is no indication the Veteran experiences limitation of motion as a result of his psoriasis.  The Veteran has only been diagnosed with psoriasis and therefore other Diagnostic Codes are not applicable.  See 38 C.F.R.    § 4.118, Diagnostic Codes 7800-7815 (2015). 

All potentially applicable diagnostic codes have been considered, and there is no basis to assign a compensable rating for the Veteran's psoriasis.  See Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  Additionally, staged ratings are not warranted, as the Veteran has had a stable level of symptomatology throughout the period on appeal.  Any further increases in severity were not sufficient for a higher rating for the reasons discussed above.  See Hart, 21 Vet. App. 505.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is inapplicable.  38 C.F.R. § 4.3.  For these reasons, the claim is denied.

Extraschedular Consideration 

The Board has also considered whether the Veteran's disabilities present an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate official for consideration of an extraschedular rating is warranted.  See 38 C.F.R. § 3.321(b)(1)  (2015); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996). 

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Here, the rating criteria reasonably describe the Veteran's disability levels and symptomatology and provide for higher ratings for additional or more severe symptoms than currently shown by the evidence.  In this regard, all symptomatology associated with his disabilities are contemplated in Diagnostic Codes; thus, his disability picture is contemplated by the rating schedule, and each assigned schedular evaluation is, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  

Furthermore, according to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b) ] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.  The service-connected disabilities are degenerative arthritis of the lumbar spine, GERD, and psoriasis.

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  In the absence of exceptional factors associated with the service-connected degenerative arthritis of the lumbar spine, GERD, and psoriasis the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  For these reasons, the Board declines to remand this case for referral for extraschedular consideration. 

						(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to an initial evaluation in excess of 10 percent for degenerative arthritis of the lumbar spine is denied.

Entitlement to an initial evaluation in excess of 10 percent for GERD is denied.

Entitlement to an initial compensable evaluation for psoriasis is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


